Case 1:20-cv-04243-RPK-RER Document 1 Filed 09/11/20 Page 1 of 17 PageID #: 1




THE ROSEN LAW FIRM, P.A.
Phillip Kim, Esq. (PK 9384)
Laurence M. Rosen, Esq. (LR 5733)
275 Madison Ave., 40th Floor
New York, New York 10016
Telephone: (212) 686-1060
Fax: (212) 202-3827
Email: pkim@rosenlegal.com
        lrosen@rosenlegal.com

Counsel for Plaintiff

                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF NEW YORK

 LUCIAN HORNEA, Individually and on                 Case No:
 behalf of all others similarly situated,
                                                    CLASS ACTION COMPLAINT FOR
        Plaintiff,                                  VIOLATIONS OF THE FEDERAL
                                                    SECURITIES LAWS
        v.
                                                    JURY TRIAL DEMANDED
 GOL LINHAS AÉREAS INTELIGENTES
 S.A., PAULO SERGIO KAKINOFF, and
 RICHARD F. LARK, JR.,

        Defendants.


       Plaintiff Lucian Hornea (“Plaintiff”), individually and on behalf of all other persons

similarly situated, by Plaintiff’s undersigned attorneys, for Plaintiff’s complaint against

Defendants (defined below), alleges the following based upon personal knowledge as to

Plaintiff and Plaintiff’s own acts, and information and belief as to all other matters, based upon,

inter alia, the investigation conducted by and through his attorneys, which included, among

other things, a review of the Defendants’ public documents, conference calls and

announcements made by Defendants, United States Securities and Exchange Commission

(“SEC”) filings, wire and press releases published by and regarding GOL Linhas Aéreas

Inteligentes S.A. (“GOL” or the “Company”), and information readily obtainable on the


                                                1
Case 1:20-cv-04243-RPK-RER Document 1 Filed 09/11/20 Page 2 of 17 PageID #: 2




Internet. Plaintiff believes that substantial evidentiary support will exist for the allegations set

forth herein after a reasonable opportunity for discovery.

                                  NATURE OF THE ACTION

1.     This is a class action on behalf of persons or entities who purchased or otherwise

acquired publicly traded GOL securities between March 14, 2019 and July 22, 2020, inclusive

(the “Class Period”). Plaintiff seeks to recover compensable damages caused by Defendants’

violations of the federal securities laws under the Securities Exchange Act of 1934 (the

“Exchange Act”).

                                 JURISDICTION AND VENUE

2.     The claims asserted herein arise under and pursuant to Sections 10(b) and 20(a) of the

Exchange Act (15 U.S.C. §§78j(b) and 78t(a)) and Rule 10b-5 promulgated thereunder by the

SEC (17 C.F.R. §240.10b-5).

3.     This Court has jurisdiction over the subject matter of this action pursuant to 28 U.S.C. §

1331, and Section 27 of the Exchange Act (15 U.S.C. §78aa).

4.     Venue is proper in this judicial district pursuant to 28 U.S.C. §1391(b) and Section 27 of

the Exchange Act (15 U.S.C. §78aa(c)) as the alleged misstatements entered and the subsequent

damages took place in this judicial district.

5.     In connection with the acts, conduct and other wrongs alleged in this complaint,

Defendants, directly or indirectly, used the means and instrumentalities of interstate commerce,

including but not limited to, the United States mails, interstate telephone communications and

the facilities of the national securities exchange.




                                                  2
Case 1:20-cv-04243-RPK-RER Document 1 Filed 09/11/20 Page 3 of 17 PageID #: 3




                                            PARTIES

6.     Plaintiff, as set forth in the accompanying certification, incorporated by reference herein,

purchased GOL securities during the Class Period and was economically damaged thereby.

7.     Defendant GOL purports to provide air passenger transportation services in Brazil, the

rest of South America, the Caribbean, and the United States. GOL is incorporated in the

Federative Republic of Brazil with headquarters at Praça Comandante Linneu Gomes, S/N,

Portaria 3, Jardim Aeroporto, 04626-020, São Paulo, São Paulo, Federative Republic of Brazil.

GOL’s securities trade on New York Stock Exchange (“NYSE”) under the ticker symbol

“GOL.”

8.     Defendant Paulo Sergio Kakinoff (“Kakinoff”) served as the Company’s Chief

Executive Officer (“CEO”) throughout the Class Period.

9.     Defendant Richard Freeman Lark Jr. (“Lark”) served as the Company’s Chief Financial

Officer (“CFO”) throughout the Class Period.

10.    Defendants Kakinoff and Lark are collectively referred to herein as the “Individual

Defendants.”

11.    Each of the Individual Defendants:

               (a)    directly participated in the management of the Company;

               (b)    was directly involved in the day-to-day operations of the Company at the

                      highest levels;

               (c)    was privy to confidential proprietary information concerning the

                      Company and its business and operations;




                                                3
Case 1:20-cv-04243-RPK-RER Document 1 Filed 09/11/20 Page 4 of 17 PageID #: 4




                (d)   was directly or indirectly involved in drafting, producing, reviewing

                      and/or disseminating the false and misleading statements and information

                      alleged herein;

                (e)   was directly or indirectly involved in the oversight or implementation of

                      the Company’s internal controls;

                (f)   was aware of or recklessly disregarded the fact that the false and

                      misleading statements were being issued concerning the Company;

                      and/or

                (g)   approved or ratified these statements in violation of the federal securities

                      laws.

12.    GOL is liable for the acts of the Individual Defendants and its employees under the

doctrine of respondeat superior and common law principles of agency because all of the

wrongful acts complained of herein were carried out within the scope of their employment.

13.    The scienter of the Individual Defendants and other employees and agents of the

Company is similarly imputed to GOL under respondeat superior and agency principles.

14.    Defendants GOL and the Individual Defendants are collectively referred to herein as

“Defendants.”

                             SUBSTANTIVE ALLEGATIONS
                              Materially False and Misleading
                         Statements Issued During the Class Period
15.    On March 14, 2019, the Company filed its annual report on Form 20-F for the year ended

December 31, 2018 with the SEC (the “2018 20-F”). The 2018 20-F was signed by Defendants

Kakinoff and Lark. The 2018 20-F contained signed certifications pursuant to the Sarbanes-

Oxley Act of 2002 (“SOX”) by Defendants Kakinoff and Lark attesting to the accuracy of

financial reporting, the disclosure of any material changes to the Company’s internal controls

                                               4
Case 1:20-cv-04243-RPK-RER Document 1 Filed 09/11/20 Page 5 of 17 PageID #: 5




over financial reporting, and the disclosure of all fraud.

16.    As to internal controls, the 2018 20-F stated that “management believes that, as of

December 31, 2018, our internal control over financial reporting is effective based on those

criteria,” and that “our disclosure controls and procedures at December 31, 2018 are effective to

ensure that we are able to collect, process and disclose the information we are required to

disclose in the reports we file with the SEC within the required time periods.”

17.    On July 31, 2020, GOL announced consolidated financial results for the second quarter

of 2020. The release stated, in pertinent part:


       Strong capacity management discipline led to 78% load factor

       Daily flights increase from 50 to 120 in the 2Q20

       Company maintains strong cash position

       SÃO PAULO, July 31, 2020 /PRNewswire/ -- GOL Linhas Aéreas Inteligentes
       S.A. ("GOL" or "Company") (NYSE: GOL and B3: GOLL4), Brazil's largest
       domestic airline, today announced consolidated results for the second quarter of
       2020 (2Q20) and outlined its continued initiatives in response to the COVID-19
       global pandemic.

                                          *       *          *

       "Our second quarter results are a reflection of the severe impact that COVID-19 is
       having on Brazil's economy, the air transportation industry and our Company. To
       offset the steep decline in revenues, we took several measures to decrease costs
       and preserve liquidity as we manage through this crisis. We reduced our average
       daily cash expenditures to R$3 million in 2Q20, while taking all the necessary
       measures to offer a safe and comfortable flight experience. Customer demand is
       returning, and we are gradually increasing our capacity as a result," said Paulo
       Kakinoff, GOL's CEO.

       GOL maintained a strong liquidity position, enabled in part by the broad support
       from many of its stakeholders, ending the quarter with R$3.3 billion in cash and
       receivables. The Company also amortized R$304 million of principal and R$47
       million in interest on debt and leases in the quarter.



                                                  5
Case 1:20-cv-04243-RPK-RER Document 1 Filed 09/11/20 Page 6 of 17 PageID #: 6




       Added Kakinoff: "GOL's financial resiliency in this market affirms the value of
       the work we have been doing to strengthen our balance sheet over the last four
       years, not just the past four months. The continued dedication of the Company's
       Employees and the support of our many stakeholders will be critical as we
       navigate through these unprecedented times and position GOL for continued
       future growth."

18.    On October 31, 2020, GOL announced consolidated financial results for the third quarter

of 2020. The release stated, in pertinent part:

       Net revenue was R$3.7 billion, the highest ever recorded by the Company, and an
       increase of 28.3% over 3Q18. GOL carried 9.8 million Customers in the quarter
       (+13.0% over 3Q18), with 9.2 million in the domestic market (+11.4% over
       3Q18) and 0.6 million in the international market (+48.6% over 3Q18). Net
       Revenue per Available Seat Kilometer (RASK) was 27.67 cents (R$) in 3Q19, an
       increase of 19.2% over 3Q18. Net Passenger Revenue per Available Seat
       Kilometer (PRASK) was 26.12 cents (R$) in 3Q19, an increase of 20.4% over
       3Q18. The net revenue guidance for 2019 is approximately R$13.7 billion.


19.    On February 20, 2020, GOL announced consolidated financial results for the fourth

quarter of 2019. The release stated, in pertinent part:

       February 20, 2020 – São Paulo - GOL Linhas Aéreas Inteligentes S.A. (“GOL” or
       “Company”) (NYSE: GOL and B3: GOLL4), Brazil’s largest domestic airline,
       today announces its consolidated results for the fourth quarter of 2019 (4Q19).
       Net revenue was R$3.8 billion, the highest quarterly revenue ever recorded by the
       Company, and an increase of 18.8% compared to 4Q18. In 4Q19, recurring
       earnings per diluted share were R$0.88 and recurring earnings per diluted ADS
       were US$0.43.
       “Our record revenues this quarter rounds out what has been an outstanding year in
       GOL’s history,” said the Company’s CEO, Paulo Kakinoff. “It’s testament to our
       team delivering exceptional customer experience, combined with GOL’s low-cost
       operating model and sophisticated fleet management, that are powering our
       growth, in both domestic and international markets.”
                                          *       *       *
       In 4Q19, recurring earnings per diluted share were R$0.88 and recurring earnings
       per diluted ADS were US$0.43. Operating activities generated R$1.0 billion in
       cash in the quarter. From the net cash flow generation of R$637.3 million in
       4Q19, we repaid R$617.1 million in debt, paid R$50.2 million of interest on own
       capital, and repurchased R$102.4 million of shares. Before share repurchases and
       interest on own capital, free cash flow to equity was R$219.2 million. On


                                                  6
Case 1:20-cv-04243-RPK-RER Document 1 Filed 09/11/20 Page 7 of 17 PageID #: 7




       December 31, 2019, total liquidity was R$4.3 billion, R$1.3 billion higher than on
       December 31, 2018.
       “We continue to strengthen the Company's equilibrium through disciplined
       working capital management and capital structure optimization,” added Lark.
       In February 2020, GOL signed sale and leaseback agreements for 11 Boeing 737
       Next Generation (NG) aircraft. The transaction will reduce GOL’s net debt by
       approximately R$500 million, comprised of a R$130 million reduction in finance
       lease debt and a R$370 million increase in cash liquidity. The Company plans to
       use a portion of these proceeds to call the outstanding amount of its 8.875%
       Senior Notes due in 2022. The asset management income and reduction in interest
       expense will contribute over R$420 million to the Company’s 2020 earnings and
       improve GOL’s credit ratios by reducing the net debt/EBITDA ratio by 0.2x and
       increase the EBITDA/net interest expense ratio by 0.5x.
       The results obtained in GOL’s aircraft disposals demonstrate the consistent
       market value of the Boeing 737 aircraft and the continuous creation of value for
       all GOL shareholders. Making GOL The First Airline For Everyone is what
       drives our best-in-Brazil aviation team. “We are, and will continue to be, an even
       stronger Company,” said Lark.


20.    The statements contained in ¶15-19 were materially false and/or misleading because they

misrepresented and failed to disclose the following adverse facts pertaining to the Company’s

business, operations and prospects, which were known to Defendants or recklessly disregarded

by them. Specifically, Defendants made false and/or misleading statements and/or failed to

disclose that: (1) GOL had material weaknesses in its internal controls; (2) there was substantial

doubt as to the Company’s ability to continue to exist as a going concern because of negative

net working capital and net capital deficiency; and (3) as a result, Defendants’ statements about

its business, operations, and prospects, were materially false and misleading and/or lacked a

reasonable basis at all relevant times.

                             THE TRUTH BEGINS TO EMERGE




                                                7
Case 1:20-cv-04243-RPK-RER Document 1 Filed 09/11/20 Page 8 of 17 PageID #: 8




21.     On June 16, 2020, GOL filed a Notification of Late Filing on Form 12b-25 with the

SEC, stating that it could not timely file its annual report for fiscal year 2019. The Company

stated, in relevant part:

        GOL Intelligent Airlines Inc. (GOL Linhas Aéreas Inteligentes S.A.) (the
        “Registrant”) respectfully      notifies    the U.S. Securities  and   Exchange
        Commission that it is unable to timely file, without unreasonable effort and
        expense, its annual report on Form 20-F for the fiscal year ended December 31,
        2019 (the “2019 Annual Report”). The Registrant requires additional time to
        complete its evaluation and review with its independent auditor of (i) the
        effectiveness of the Registrant’s internal control over financial reporting as of
        December 31, 2019 and (ii) certain disclosures in the 2019 Annual Report,
        including a potential going concern emphasis by the Registrant’s independent
        auditor in its audit opinion to be included in the 2019 Annual Report.
        In this context, the Registrant’s independent auditor has informed the Registrant’s
        management and audit committee that (i) the independent auditor’s report on the
        Registrant’s internal control over financial reporting as of December 31, 2019
        will probably include one or more material weaknesses and (ii) the independent
        auditor’s report on the Registrant’s consolidated financial statements as of and
        for the year ended December 31, 2019 will probably include an emphasis
        paragraph regarding the Registrant’s ability to continue as a going concern.
        The Registrant expects to file its 2019 Annual Report within the extension period
        of 15 calendar days as provided under Rule 12b-25 under the U.S. Securities
        Exchange Act of 1934, as amended.
        (Emphasis added.)
22.     On this news, shares of GOL stock fell $0.27 per share or 3.5% to close at $7.30 per

share on June 16, 2020.

23.     On June 29, 2020, after the market closed, GOL filed its annual report for the fiscal year

ending December 31, 2019 on Form 20-F with the SEC (the “2019 20-F”). There, GOL

disclosed several material weaknesses in its internal controls, stating, in relevant part:

        Controls over Information Technology. We identified a material weakness related
        to our general information technology controls, or GITC, over operating systems,
        databases and applications. This material weakness was a result of inadequate risk
        assessment and resulted in deficiencies related to inadequate periodic reviews of
        access rights and, when inappropriate access rights were identified, the absence of
        impact analyses, gaps in control coverage in the case of certain servers hosting
        company systems and absence of certification and accreditation procedures over

                                                  8
Case 1:20-cv-04243-RPK-RER Document 1 Filed 09/11/20 Page 9 of 17 PageID #: 9




        controls for segregation of duties in certain systems, which affected reviews of
        access conflicts and access rights adjustments. These deficiencies also affected
        the effectiveness of business process automated controls, manual controls with an
        automated component and the database of the reports that were used to execute
        some automated and manual controls.

        Controls Related to Authorizations and Administrative Functions Granted to the
        Chairman of Our Board of Directors. We identified a material weakness in our
        control environment related to certain authorizations and administrative functions
        granted to the chairman of our board of directors, including the ability to initiate
        and approve certain transactions, and act as power of attorney on behalf of the
        Company. The existence of these authorizations and administrative functions
        granted to the chairman of our board of directors resulted in the board of directors
        not maintaining adequate independence from and oversight of management in
        accordance with COSO 2013, and, if used inappropriately, those authorizations
        and administrative functions could have had a material effect on our consolidated
        financial statements.

        Policies and Procedures Related to Consolidated Financial Statements
        Preparation. We identified a material weakness in our control environment
        related to ineffective policies and procedures over the preparation and review of
        our consolidated financial statements. Specifically, we did not have (i) effective
        policies and procedures related to the identification and disclosure of material
        uncertainties in the going concern analysis and (ii) effective review of financial
        statement information, and related presentation and disclosure requirements.


24.     In the 2019 20-F, KPMG stated the following with respect to the Company’s ability to

exist as a going concern:

        The accompanying consolidated financial statements have been prepared
        assuming that the Company will continue as a going concern. As discussed in
        Note 1 to the consolidated financial statements, the Company has a negative net
        working capital and has a net capital deficiency that raise substantial doubt about
        its ability to continue as a going concern. Management’s plans in regard to these
        matters are described in Note 37. The consolidated financial statements do not
        include any adjustments that might result from the outcome of this uncertainty.
25.     On this news, shares of GOL fell $0.14 per share, or 2%, to close at $6.78 per share on

June 30, 2020.

26.     On July 23, 2020, GOL announced that it had dismissed KPMG Auditores
Independentes as the Company’s registered auditing firm. The Company stated, in pertinent
part:

                                                9
Case 1:20-cv-04243-RPK-RER Document 1 Filed 09/11/20 Page 10 of 17 PageID #: 10




        On July 6, 2020, the audit committee of the board of directors of GOL Linhas
        Aéreas Inteligentes S.A. (the “Company”) dismissed KPMG Auditores
        Independentes (“KPMG”) as the Company’s independent registered public
        accounting firm.
        KPMG’s audit report dated June 29, 2020 on the Company’s consolidated
        financial statements as of and for the fiscal year ended December 31, 2019 did not
        contain an adverse opinion or disclaimer of opinion and was not qualified or
        modified as to uncertainty, audit scope or accounting principles, except that it
        contained a separate paragraph stating that “the Company has a negative net
        working capital and has a net capital deficiency that raise substantial doubt about
        its ability to continue as a going concern. Management’s plans in regard to these
        matters are described in Note 37. The consolidated financial statements do not
        include any adjustments that might result from the outcome of this uncertainty.” It
        also contained a separate paragraph stating that “As discussed in Note 4.26.1 to
        the consolidated financial statements, the Company has changed its method of
        accounting for lease arrangements as of January 1, 2019 due to the adoption of
        IFRS 16, Leases.”
        KPMG’s audit report dated June 29, 2020 on the effectiveness of the Company’s
        internal control over financial reporting as of December 31, 2019 did not contain
        an adverse opinion or disclaimer of opinion and was not qualified or modified as
        to uncertainty, audit scope or accounting principles, except that, as previously
        disclosed, KPMG’s audit report indicates certain material weaknesses in the
        Company’s internal control over financial reporting as of December 31, 2019
        relating to general information technology controls, certain authorizations and
        administrative functions granted to the chairman of the board of directors and
        ineffective policies and procedures related to the preparation and review of the
        consolidated financial statements. The Company’s audit committee discussed the
        material weaknesses with KPMG and the Company has authorized KPMG to
        respond fully to inquiries of the successor independent registered public
        accounting firm.

 27.    On this news, shares of GOL fell $.055 per share, or 7%, to close at $7.25 per share on

 July 23, 2020.

 28.    As a result of Defendants’ wrongful acts and omissions, and the precipitous decline in

 the market value of the Company’s common shares, Plaintiff and other Class members have

 suffered significant losses and damages.




                                               10
Case 1:20-cv-04243-RPK-RER Document 1 Filed 09/11/20 Page 11 of 17 PageID #: 11




                        PLAINTIFF’S CLASS ACTION ALLEGATIONS

 29.    Plaintiff brings this action as a class action pursuant to Federal Rule of Civil Procedure

 23(a) and (b)(3) on behalf of a class consisting of all persons other than defendants who

 acquired GOL securities publicly traded on NYSE during the Class Period, and who were

 damaged thereby (the “Class”). Excluded from the Class are Defendants, the officers and

 directors of GOL, members of the Individual Defendants’ immediate families and their legal

 representatives, heirs, successors or assigns and any entity in which Officer or Director

 Defendants have or had a controlling interest.

 30.    The members of the Class are so numerous that joinder of all members is impracticable.

 Throughout the Class Period, GOL securities were actively traded on NYSE. While the exact

 number of Class members is unknown to Plaintiff at this time and can be ascertained only

 through appropriate discovery, Plaintiff believes that there are hundreds, if not thousands of

 members in the proposed Class.

 31.    Plaintiff’s claims are typical of the claims of the members of the Class as all members of

 the Class are similarly affected by defendants’ wrongful conduct in violation of federal law that

 is complained of herein.

 32.    Plaintiff will fairly and adequately protect the interests of the members of the Class and

 has retained counsel competent and experienced in class and securities litigation. Plaintiff has

 no interests antagonistic to or in conflict with those of the Class.

 33.    Common questions of law and fact exist as to all members of the Class and predominate

 over any questions solely affecting individual members of the Class. Among the questions of

 law and fact common to the Class are:

        •       whether the Exchange Act were violated by Defendants’ acts as alleged herein;



                                                  11
Case 1:20-cv-04243-RPK-RER Document 1 Filed 09/11/20 Page 12 of 17 PageID #: 12




         •         whether statements made by Defendants to the investing public during the Class

                   Period misrepresented material facts about the financial condition and business

                   GOL;

         •         whether Defendants’ public statements to the investing public during the Class

                   Period omitted material facts necessary to make the statements made, in light of

                   the circumstances under which they were made, not misleading;

         •         whether the Defendants caused GOL to issue false and misleading SEC filings

                   during the Class Period;

         •         whether Defendants acted knowingly or recklessly in issuing false and SEC filing

         •         whether the prices of GOL securities during the Class Period were artificially

                   inflated because of the Defendants’ conduct complained of herein; and

         •         whether the members of the Class have sustained damages and, if so, what is the

                   proper measure of damages.

 34.     A class action is superior to all other available methods for the fair and efficient

 adjudication of this controversy since joinder of all members is impracticable. Furthermore, as

 the damages suffered by individual Class members may be relatively small, the expense and

 burden of individual litigation make it impossible for members of the Class to individually

 redress the wrongs done to them. There will be no difficulty in the management of this action as

 a class action.

 35.     Plaintiff will rely, in part, upon the presumption of reliance established by the fraud-on-

 the-market doctrine in that:

         •         GOL shares met the requirements for listing, and were listed and actively traded

                   on NYSE, a highly efficient and automated market;


                                                  12
Case 1:20-cv-04243-RPK-RER Document 1 Filed 09/11/20 Page 13 of 17 PageID #: 13




        •        As a public issuer, GOL filed periodic public reports with the SEC and NYSE;

        •        GOL regularly communicated with public investors via established market

                 communication mechanisms, including through the regular dissemination of

                 press releases via major newswire services and through other wide-ranging

                 public disclosures, such as communications with the financial press and other

                 similar reporting services; and

        •        GOL was followed by a number of securities analysts employed by major

                 brokerage firms who wrote reports that were widely distributed and publicly

                 available.

 36.    Based on the foregoing, the market for GOL securities promptly digested current
 information regarding GOL from all publicly available sources and reflected such information
 in the prices of the shares, and Plaintiff and the members of the Class are entitled to a
 presumption of reliance upon the integrity of the market.
 37.    Alternatively, Plaintiff and the members of the Class are entitled to the presumption of

 reliance established by the Supreme Court in Affiliated Ute Citizens of the State of Utah v.

 United States, 406 U.S. 128 (1972), as Defendants omitted material information in their Class

 Period statements in violation of a duty to disclose such information as detailed above.

                                            COUNT I
            For Violations of Section 10(b) And Rule 10b-5 Promulgated Thereunder
                                     Against All Defendants
 38.    Plaintiff repeats and realleges each and every allegation contained above as if fully set
 forth herein.
 39.    This Count is asserted against Defendants is based upon Section 10(b) of the Exchange
 Act, 15 U.S.C. § 78j(b), and Rule 10b-5 promulgated thereunder by the SEC.
 40.     During the Class Period, Defendants, individually and in concert, directly or indirectly,

 disseminated or approved the false statements specified above, which they knew or deliberately

                                                   13
Case 1:20-cv-04243-RPK-RER Document 1 Filed 09/11/20 Page 14 of 17 PageID #: 14




 disregarded were misleading in that they contained misrepresentations and failed to disclose

 material facts necessary in order to make the statements made, in light of the circumstances

 under which they were made, not misleading.

 41.    Defendants violated §10(b) of the 1934 Act and Rule 10b-5 in that they:

                •      employed devices, schemes and artifices to defraud;

                •      made untrue statements of material facts or omitted to state material facts

                       necessary in order to make the statements made, in light of the

                       circumstances under which they were made, not misleading; or

                •      engaged in acts, practices and a course of business that operated as a fraud

                       or deceit upon plaintiff and others similarly situated in connection with

                       their purchases of GOL securities during the Class Period.

 42.    Defendants acted with scienter in that they knew that the public documents and

 statements issued or disseminated in the name of GOL were materially false and misleading;

 knew that such statements or documents would be issued or disseminated to the investing

 public; and knowingly and substantially participated, or acquiesced in the issuance or

 dissemination of such statements or documents as primary violations of the securities laws.

 These defendants by virtue of their receipt of information reflecting the true facts of GOL, their

 control over, and/or receipt and/or modification of GOL’s allegedly materially misleading

 statements, and/or their associations with the Company which made them privy to confidential

 proprietary information concerning GOL, participated in the fraudulent scheme alleged herein.

 43.     Individual Defendants, who are the senior officers and/or directors of the Company, had

 actual knowledge of the material omissions and/or the falsity of the material statements set forth

 above, and intended to deceive Plaintiff and the other members of the Class, or, in the


                                                14
Case 1:20-cv-04243-RPK-RER Document 1 Filed 09/11/20 Page 15 of 17 PageID #: 15




 alternative, acted with reckless disregard for the truth when they failed to ascertain and disclose

 the true facts in the statements made by them or other GOL personnel to members of the

 investing public, including Plaintiff and the Class.

 44.     As a result of the foregoing, the market price of GOL securities was artificially inflated

 during the Class Period. In ignorance of the falsity of Defendants’ statements, Plaintiff and the

 other members of the Class relied on the statements described above and/or the integrity of the

 market price of GOL securities during the Class Period in purchasing GOL securities at prices

 that were artificially inflated as a result of Defendants’ false and misleading statements.

 45.     Had Plaintiff and the other members of the Class been aware that the market price of

 GOL securities had been artificially and falsely inflated by Defendants’ misleading statements

 and by the material adverse information which Defendants did not disclose, they would not have

 purchased GOL securities at the artificially inflated prices that they did, or at all.

 46.     As a result of the wrongful conduct alleged herein, Plaintiff and other members of the

 Class have suffered damages in an amount to be established at trial.

 47.     By reason of the foregoing, Defendants have violated Section 10(b) of the 1934 Act and

 Rule 10b-5 promulgated thereunder and are liable to the plaintiff and the other members of the

 Class for substantial damages which they suffered in connection with their purchase of GOL

 securities during the Class Period.

                                             COUNT II
                          Violations of Section 20(a) of the Exchange Act
                                Against the Individual Defendants
 48.     Plaintiff repeats and realleges each and every allegation contained in the foregoing

 paragraphs as if fully set forth herein.

 49.     During the Class Period, the Individual Defendants participated in the operation and

 management of GOL, and conducted and participated, directly and indirectly, in the conduct of

                                                   15
Case 1:20-cv-04243-RPK-RER Document 1 Filed 09/11/20 Page 16 of 17 PageID #: 16




 GOL’s business affairs. Because of their senior positions, they knew the adverse non-public

 information about GOL’s misstatement of revenue and profit and false financial statements.

 50.     As officers and/or directors of a publicly owned company, the Individual Defendants had

 a duty to disseminate accurate and truthful information with respect to GOL’s financial

 condition and results of operations, and to correct promptly any public statements issued by

 GOL which had become materially false or misleading.

 51.     Because of their positions of control and authority as senior officers, the Individual

 Defendants were able to, and did, control the contents of the various reports, press releases and

 public filings which GOL disseminated in the marketplace during the Class Period concerning

 GOL’s results of operations. Throughout the Class Period, the Individual Defendants exercised

 their power and authority to cause GOL to engage in the wrongful acts complained of herein.

 The Individual Defendants therefore, were “controlling persons” of GOL within the meaning of

 Section 20(a) of the Exchange Act. In this capacity, they participated in the unlawful conduct

 alleged which artificially inflated the market price of GOL securities.

 52.     By reason of the above conduct, the Individual Defendants are liable pursuant to Section

 20(a) of the Exchange Act for the violations committed by GOL.

                                     PRAYER FOR RELIEF
         WHEREFORE, plaintiff, on behalf of himself and the Class, prays for judgment and
 relief as follows:
         (a)     declaring this action to be a proper class action, designating plaintiff as Lead

 Plaintiff and certifying plaintiff as a class representative under Rule 23 of the Federal Rules of

 Civil Procedure and designating plaintiff’s counsel as Lead Counsel;

         (b)     awarding damages in favor of plaintiff and the other Class members against all

 defendants, jointly and severally, together with interest thereon;


                                                 16
Case 1:20-cv-04243-RPK-RER Document 1 Filed 09/11/20 Page 17 of 17 PageID #: 17




        awarding plaintiff and the Class reasonable costs and expenses incurred in this action,

 including counsel fees and expert fees; and

        (d)    awarding plaintiff and other members of the Class such other and further relief as

 the Court may deem just and proper.

                                  JURY TRIAL DEMANDED

        Plaintiff hereby demands a trial by jury.


 Dated: September 11, 2020                           Respectfully submitted,

                                                     THE ROSEN LAW FIRM, P.A.

                                                     /s/Phillip Kim
                                                     Phillip Kim, Esq. (PK 9384)
                                                     Laurence M. Rosen, Esq. (LR 5733)
                                                     275 Madison Avenue, 40th Floor
                                                     New York, NY 10016
                                                     Telephone: (212) 686-1060
                                                     Fax: (212) 202-3827
                                                     Email: pkim@rosenlegal.com
                                                              lrosen@rosenlegal.com

                                                     Counsel for Plaintiff




                                                17
